Citation Nr: 1021140	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from January 1970 to January 
1974, and in the United States Army Reserves thereafter, 
until December 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's claims 
of entitlement to an increased disability rating and  
entitlement to service connection.  So, regrettably, these 
claims are being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.

The issues of entitlement to service connection for tinnitus 
and sleep apnea have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate 
action.  


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The Veteran and his representative, in the substantive appeal 
and multiple written statements, assert that the Veteran's 
service-connected bilateral hearing loss is worse than 
currently evaluated.  The Board acknowledges that the Veteran 
was most recently afforded a VA examination in November 2007.  
A copy of the examination is associated with his claims file.  
In this regard, it is noted that the Court in Green stated 
that the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  See also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's 
service-connected bilateral hearing loss, more recent 
objective characterizations of this condition and its 
associated symptomatology are required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  

In addition, the Board notes that the Veteran has not yet 
been provided with a VA examination in order to address 
whether his current arthritis and hypertension are related to 
his active military service.  In this regard, the Board 
acknowledges that the Veteran's available service treatment 
records do not show treatment for or a diagnosis of 
hypertension or arthritis, but that the Veteran contends 
that, even absent an acute event or injury during service, 
these disabilities are related to active service, and that VA 
and private medical records indicate continuity of 
symptomatology in the years following active service.  In 
particular, the Board notes that the Veteran has been 
diagnosed with hypertension and arthritis, but that the 
medical evidence is unclear whether the Veteran's arthritis 
and hypertension are causally or etiologically related to the 
Veteran's military service.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always free 
to supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991). Accordingly, the Board finds that the Veteran should 
be afforded a VA examination in order to determine nature and 
etiology of the Veteran's arthritis and hypertension.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, additional VA examinations would be useful in 
evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiogram 
and Maryland CNC speech recognition test 
to determine the current severity of his 
bilateral hearing loss.  His VA claims 
file must be made available to the 
designated examiner for a review of the 
pertinent medical history.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be performed.  The examiner is also 
requested to specifically indicate 
whether the Veteran's bilateral hearing 
loss has worsened since his November 2007 
VA evaluation and, if so, to what extent.  
The examiner should report complaints and 
clinical findings in detail including 
pure-tone threshold averages and speech 
discrimination scores, and the basis for 
the examiner's opinion should be fully 
explained. Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand.  The examiner must indicate in 
the examination report whether or not 
review of the claims folder was made.  
Please also discuss the rationale of all 
opinions provided.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his arthritis, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his arthritis 
is related to his service in the 
military.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of his hypertension, 
including whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) that his 
hypertension is related to his service in 
the military.  To assist in making this 
important determination, have the 
designated examiner review the claims 
file for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's available service medical 
records, and pertinent post-service 
medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's 
opinion should be fully explained 
with reference to pertinent evidence in 
the record.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report and set forth the reasoning for 
this conclusion.  

4.  Following completion of the above, 
the RO should readjudicate the issue of 
entitlement to an increased disability 
evaluation for bilateral hearing loss, as 
well as the issues of entitlement to 
service connection for hypertension and 
arthritis.  Consideration must be given 
to all additional evidence received since 
issuance of the most recent statement of 
the case as to the matter.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



